Judgment, Supreme Court, New York County (Ira Beal, J.), rendered March 12, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and *280criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
Defendant’s claim that the evidence was insufficient to prove that the substance sold and possessed was cocaine is not preserved for review, and we decline to review it in the interest of justice. Were we to review that claim, we would find that notwithstanding the failure to specify the substance in a stipulation that was read into the record, the jury had ample basis for concluding that the recovered substances were in fact cocaine.
Defendant’s claim that the court closed the courtroom during an undercover officer’s testimony without conducting any hearing as to that officer is a claim requiring preservation (People v Pollock, 50 NY2d 547, 550), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find the record does not establish that there was, in fact, a closure. Concur — Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.